DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 9, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al (US 2012/0078071) (“Bohm”) in view of Lee et al (US 2014/0215246) (“Lee”) and further in view of Kamath et al (US 2007/0016381) (“Kamath”) as noted in Applicant IDS dated 9/03/2019 and further in view of Zhang et al (US 2017/0281096) (“Zhang”) as evidenced by Steil et al (US 2008/0188796) (“Steil”).
Regarding Claim 1, while Bohm teaches a computer-implemented method for managing power modes of a continuous analyte monitoring system (Abstract, [0127] computer-implementing system), comprising: 
monitoring, by a controller of a sensor electronics module, counts associated with signals received from a transcutaneous analyte sensor for a first period of time, the signals corresponding to a measured analyte ([0100], [0121] continuous measurement of an analyte in host by transcutaneous sensor, [0064] “In one example, the sensor data comprises digital data in "counts" converted by an A/D converter from an analog signal (e.g., voltage or amps) and includes one or more data points representative of a glucose concentration… The term broadly encompasses a plurality of time spaced data points from a sensor, such as a from a substantially continuous glucose sensor, which comprises individual measurements taken at time intervals ranging from fractions of a second up to, e.g., 1, 2, or 5 minutes or longer.”, [0126] sensor data received as counts from the analyte sensor, and where counts are received with an associated period of time), wherein counts are a number of a plurality of measurements of a current value from the transcutaneous analyte sensor that is indicative of an analyte concentration in a host;
comparing a first number of counts associated with the signals received from the transcutaneous analyte sensor during the first period of time with a first threshold number of counts that is associated with the first period of time ([0216] “Some embodiments are configured to power on the sensor electronics module 12 (e.g., cause the sensor electronics module to enter a higher power consuming, operational mode) only when a sensor reading above a predetermined threshold is detected… The threshold can be selected based on values that would indicate the sensor electronics module 12 is not operatively connected to sensor 10 or, even if connected to the sensor, the sensor is not implanted in a host. The threshold can be zero measured counts, zero measured current or zero measured response. The threshold can also be set to be slightly above zero so that noise, leakage current or the like does not falsely indicate that the sensor electronics module 12 is operatively connected to sensor 10.” count threshold); 
determining that the first number of counts received during the first period of time exceeds the first threshold number of counts ([0216]); 
initiating an operational mode of the sensor electronics module based at least in part on the first number of counts exceeding the first threshold number of counts, the sensor electronics module transmitting estimated analyte value data to one or more display devices in the operational mode ([0216] sensor electronics module powered on after operational mode initiated, so as to only communicate in operational mode, [0100] sensor electronics module transmits analyte data to display devices, [0103], [0105]); 
the sensor electronics module continuing the transmitting of estimated analyte value data to the one or more display devices in the operational mode ([0100], [0103], [0105], [0216]),
Bohm fails to teach
monitoring, by the controller of the sensor electronics module, counts associated with the signals received from the transcutaneous analyte sensor for a second period of time; 
comparing a second number of counts associated with the signals received from the transcutaneous analyte sensor during the second period of time with a second threshold number of counts for the second period of time, 
determining that the second number of counts received during the second period of time exceeds the second threshold number of counts; and 
0625-US02-2-maintaining the operational mode of the sensor electronics module based at least in part on the second number of counts exceeding the second threshold number of counts.
However Lee teaches a power saving mode for a physiological monitor (Abstract) comprising:
Monitoring first sensor data in a reduced power mode for a first period of time (Fig. 3E, step 341),
Comparing first sensor data of the first period of time with a first threshold of amplitude (Fig. 3E. step 342),
Determining that the first sensor data exceeds the first threshold (Fig. 3E. step 342),
Initiating an operational mode of the system based on the first sensor data exceeding the first threshold (Fig. 3E, steps 343-344),
Monitoring second sensor data in the operational mode for a second period of time (Fig. 3E, step 345)
Comparing second sensor data to a second criteria (Fig. 3E, step 346, [0047])
Determining that the second sensor data meets the second criteria (Fig. 3E, steps 346-347),
Maintaining the operational mode if the second criteria is met by the second sensor data (Fig. 3E, steps 347-348).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the power-saving techniques of Lee as the power saving of Bohm as Lee provides teachings on what criteria to use for maintaining the operational mode. This enables further power saving when desirable data is still present. Furthermore, it would be obvious that applying the power saving teachings of Lee would require the sensor data to now be counts, with counts corresponding to particular periods of time (Bohm: [0064]). Furthermore, if one had sensor data of counts and was reviewing counts against a second criteria on whether to remain in the operational mode, a second threshold of the same amplitude as the first threshold would fulfill “whether the there is a sufficient amount of activity to justify using the active mode.” (Lee: [0047]) as it was previously used for this purpose in step 342. 
Yet their combined efforts fail to teach wherein a value of the second threshold number of counts is based on an expected number of a plurality of measurements within the second period of time.
However Kamath teaches a method for measuring an analyte of a subject by counts (Abstract, [0522]) comprising determining a noise thresholds for count monitoring and using this noise threshold in later processing of data ([0522]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the second threshold for power-saving of Bohm and Lee with an expected number of a plurality of measurements of a current value as taught by Kamath by determining what constitutes a noise threshold from Kamath and tailoring the power saving processing with a desired level of sensitivity for determining reliable data ([0522] “In some embodiments, the thresholds or noise classifications can be adjusted based on sensor-specific information (e.g. sensitivity).”). In combining these teachings, the second threshold of Lee applied to Bohm can be varied in the interest of continuing an active mode if the data is differentiated from noise, a concern of Kamath. This secondary threshold, accomplishing power saving and a distinction from noise, can be expected to balance these issues at an optimally chosen lower count value (Bohm: [0216] lower value of threshold is conceivably zero).
Yet their combined efforts fail to teach 
Monitoring for a second period of time different in duration from the first period of time; and
comparing a second number of counts associated with a second threshold number of counts, different from the first threshold number of counts, that is associated with the second period of time, wherein the second threshold number of counts is less that the first threshold number of counts and the second period of time is less than the first period of time.
However Zhang teaches a medical device (Abstract) and further teaches that changes in data can be considered by a comparison of a first longer time period and a second shorter time period ([0065])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the repeat test of data validity taught by Kamath for the with a second shorter timer period taught by Zhang as this could serve to reduce data analysis needs of the update test of Lee, by quickly ensuring that desired data is still occurring. Furthermore, it would be obvious that a second period of time and second count threshold would both be required to be different as “counts” as a unit of measurement are considered by a current measurement number for a given time as noted in Steil [0227] (“In preferred embodiments, the analog sensor signal Isig is integrated over one -minute intervals and then converted to a number of counts.”). Finally, in keeping with a power saving function, it would be obvious for the threshold of counts for a given time period to be for a shorter period of time, requiring less processing, but remain proportional in terms of expected counts for measurement time when choosing a count value above noise.

Regarding Claim 3, Bohm, Lee, Kamath, Zhang, and Steil teach the computer-implemented method of claim 1, wherein the signals comprise sensor information from which the transmitted estimated analyte value data is derived (See Claim 1 Rejection).
Regarding Claim 4 Bohm, Lee, Kamath, Zhang, and Steil teach the computer-implemented method of claim 1, wherein the transcutaneous analyte monitoring sensor comprises a transcutaneous glucose monitoring sensor (See Claim 1 Rejection¸ Bohm: [0121]).  
Regarding Claim 9, Bohm, Lee, Kamath, Zhang, and Steil teach the computer-implemented method of claim 8, wherein the second number of counts for the second period of time divided by a length of the second period of time is equal to the first number of counts for the first period of time divided by a length of the first period of time (See Claim 8 Rejection).  
Regarding Claim 28, Bohm, Lee, Kamath, Zhang, and Steil teach the computer-implemented method of claim 1, and Bohm further teaches wherein initiating the operational mode of the sensor electronics module comprises switching the sensor electronics module from a low power or storage mode to the operational mode (See Claim 1 Rejection, [0158], [0202]).

Claim(s) 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Lee and further in view of Kamath and further in view of Zhang as evidenced by Steil and further in view of Albinali (US 2015/0057967).
Regarding Claim 5, while Bohm, Lee, Kamath, Zhang, and Steil teach the computer-implemented method of claim 1, and Bohm further teaches the method further comprising receiving a wake event ([0158], [0202]), wherein the wake event comprises a signal received by at least the controller of the sensor electronics module ([0202]), their combined efforts fail to teach a wake source component implemented between the controller and the sensor device operatively connected to the sensor electronics module, upon a determination to initiate an operational mode.
However Albinali teaches a computer-implemented method for managing power modes (Abstract) comprising a wake source component implemented between the controller and the sensor device operatively connected to the sensor electronics module, upon a determination to initiate an operational mode ([0106] used to initiate operational mode, Fig. 3, power module 350 / wake source component, processor 321 / controller).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the waking limitations of Albinali in the waking of Bohm to a higher power state as the application of a known technique for configuring circuit components to standardize the wake up steps of the system of Bohm. The more standardized the systems are, the more comparable their results are.
Regarding Claim 10, while Bohm, Lee, Kamath, Zhang, and Steil teach the computer-implemented method of claim 9, their combined efforts fail to teach wherein the monitoring the counts for the second period of time includes monitoring the counts over a plurality of intervals comprising the second period of time.
However Albinali teaches a computer-implemented method for managing power modes (Abstract) comprising monitoring counts for a second period of time includes monitoring the counts over a plurality of intervals comprising the second period of time (See Claim 9 Rejection, Albinali: Fig. 4, after set time of high power sensing, system will loop back into low power. Then the steps will repeat and the method will be performed over a plurality of intervals comprising the second period of time). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the waking limitations of Albinali for the power saving method of Lee as Lee has not explained how the method of Fig. 3E proceeds after step 348. One of ordinary skill in the art could understand that the system may find data under a threshold after step 348, and return to the low power mode. After such an event, the method can continue from step 340 when looking for desired data. Thus, the monitoring of the counts for the second period of time will occur several times and a plurality of intervals comprising the second period of time will pass.
 Regarding Claim 11, Bohm, Lee, Kamath, Zhang, and Steil, and Albinali teach the computer-implemented method of claim 10, and Albinali further teaches wherein the plurality of intervals include consecutive intervals (See Claim 10 Rejection, waiting implies consecutive intervals to time).  

Response to Arguments
Applicant’s amendments and arguments filed 7/28/2022 with respect to the 35 USC 103 rejections have been fully considered, but are not persuasive. 
Applicant argues that Kamath fails to teach “wherein a value of the second threshold number of counts is based on an expected number of a plurality of measurements of a current value from the transcutaneous analyte sensor that is indicative of an analyte concentration in a host within the second period of time.” Examiner respectfully disagrees. Examiner has illustrated how a secondary threshold in Bohm can be shaped by the teachings of Kamath to be a noise threshold for continuing an active mode. By optimizing a smaller threshold for power saving and avoiding an amplitude value that may reflect noise, one is choosing an expected value of measurements that fulfills this optimization. Examiner has clarified this in the original obviousness statement.
Applicant’s second argument is that Kamath's second noise threshold is not less than first threshold as amended. Examiner respectfully disagrees. Lee teaches that a period of lesser activity may be accounted for when maintaining an operational mode ([0053]). Lee refers to adjustable thresholds for a second wake up out of a reduced power mode ([0056]). Lee’s criteria recognizes that activity level may be used contextually in future threshold decisions ([0056]). When then reviewing Kamath, Examiner was not referring to utilizing the same thresholds of Kamath, nor these same type of differential thresholds of Kamath. Kamath’s noise threshold was for the difference in signal after processing. Bohm’s “noise” threshold was based on an absolute value of counts. Examiner was affirming that noise thresholds in relation to counts were known in the art and that the use of multiple thresholds of varying amplitudes for analyte-related counts, as taught in Bohm, were also known in the art. With the idea of power saving in mind, and the context that activity counts can inform future thresholds, it would be obvious that one could set a future threshold for noise in analyte counts at a lower value to achieve power saving goals while remaining reasonably confident that an active mode persisted.
Applicant’s next argument is that Kamath’s teachings with Lee change the principles of Lee. Examiner respectfully disagrees. Kamath’s noise thresholds were not introduced to motivate a change in how the thresholds were set in Bohm and Lee. As noted above, Kamath’s teachings were to affirm the idea of noise thresholds and varying amplitude thresholds in analyte-related activity count. One can then look at a second threshold of Kee introduced into Bohm, with the understanding that is continuing an active mode like that of Lee, and understand that this second amplitude threshold of counts of Bohm can be varied to optimize for noise as taught by Kamath.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAIRO H. PORTILLO/
Examiner, Art Unit 3791
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791